                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANN SHIRLEY BROWNFOX,
                                   7                                                        Case No. 18-cv-03214-HSG
                                                              Plaintiff,
                                   8                                                        ORDER GRANTING MOTION TO
                                                 v.                                         DISMISS FOR LACK OF SUBJECT
                                   9                                                        MATTER JURISDICTION
                                         CORBRO L.L.C.,
                                  10                                                        Re: Dkt. No. 9
                                                             Defendant.
                                  11

                                  12          Pending before the Court is a motion to dismiss Plaintiff’s complaint for lack of subject
Northern District of California
 United States District Court




                                  13   matter jurisdiction filed by Defendant Corbro L.L.C. Dkt. No. 9 (“Mot.”). For the reasons

                                  14   articulated below, the Court GRANTS the Defendant’s motion.

                                  15     I.   BACKGROUND
                                  16          Plaintiff Ann Shirley Brownfox initially filed a complaint in state court against Defendant

                                  17   Corbro L.L.C. and its employees and contractors, alleging fraud related to a car-sale contract.

                                  18   Complaint (“Compl.”), Dkt. No. 1, Ex. 1. On May 25, 2017, the state court granted Defendant’s

                                  19   motion to compel arbitration, based on the arbitration agreement in the contract. Id. Ex. 5.

                                  20   Plaintiff subsequently filed an appeal, but the state appellate court dismissed it as taken from a

                                  21   nonappealable order. Id. Ex. 12.

                                  22          Plaintiff filed her federal complaint in this Court on May 30, 2018, alleging that the sales

                                  23   contract was fraudulent and, thus, the arbitration provision was unenforceable and void. Compl. ¶

                                  24   5. Plaintiff requested a jury trial to determine the enforceability of the contract, invoking Section

                                  25   4 of the Federal Arbitration Act (“FAA”) as the basis for federal jurisdiction. Id. ¶¶ 1, 5.

                                  26          Defendant filed its motion to dismiss on June 19, asserting that there was no federal

                                  27   subject matter jurisdiction. Mot. at 4–5. Plaintiff opposed on July 13, Dkt. No. 11 (“Opp.”), and

                                  28   Defendant replied on July 17, Dkt. No. 13 (“Reply”). The Court held a hearing on the motion on
                                   1   September 20. Dkt. No. 21.

                                   2    II.   LEGAL STANDARD
                                   3          A defendant may move for dismissal on grounds that the court lacks subject matter

                                   4   jurisdiction over the action. Fed. R. Civ. P. 12(b)(1). It is the plaintiff’s burden to establish

                                   5   subject matter jurisdiction. See Ass’n of Am. Med. Colls. v. United States, 217 F.3d 770, 778–79

                                   6   (9th Cir. 2000); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 376–78 (1994). “A

                                   7   Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v. Meyer, 373

                                   8   F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). A

                                   9   facial attack “asserts that the allegations contained in a complaint are insufficient on their face to

                                  10   invoke federal jurisdiction.” Id. A factual attack “disputes the truth of the allegations that, by

                                  11   themselves, would otherwise invoke federal jurisdiction.” Id.

                                  12           “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e). For that reason, “a
Northern District of California
 United States District Court




                                  13   pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

                                  14   pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotations marks and

                                  15   citations omitted). If dismissal is still appropriate, a court “should grant leave to amend even if no

                                  16   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  17   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

                                  18   (quotation marks and citation omitted). Where leave to amend is appropriate, “before dismissing a

                                  19   pro se complaint the district court must provide the litigant with notice of the deficiencies in his

                                  20   complaint in order to ensure that the litigant uses the opportunity to amend effectively.” Ferdik v.

                                  21   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992).

                                  22   III.   DISCUSSION
                                  23          The Court first considers whether Plaintiff’s pro se complaint establishes subject matter

                                  24   jurisdiction. If there is no basis for subject matter jurisdiction, the Court must determine whether

                                  25   to grant leave to amend.

                                  26          A.    The Court Does Not Have Subject Matter Jurisdiction
                                  27          Federal courts are “courts of limited jurisdiction.” Mims v. Arrow Fin. Servs., LLC, 565

                                  28   U.S. 368, 376 (2012). One basis for federal court jurisdiction is cases “arising under” federal
                                                                                          2
                                   1   law.1 See 28 U.S.C. § 1331. Under the “well-pleaded complaint rule . . . a suit ‘arises under’

                                   2   federal law ‘only when the plaintiff’s statement of his own cause of action shows that it is based

                                   3   upon federal law.’” Vaden v. Discovery Bank, 556 U.S. 49, 60 (2009) (quoting Louisville &

                                   4   Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908) (brackets omitted)). Here, Plaintiff’s

                                   5   complaint, on its face, does not state a claim that arises under federal law and thus it must be

                                   6   dismissed under Federal Rule of Civil Procedure 12(b)(1).

                                   7                1. The Federal Arbitration Act Does Not Create Federal Question Jurisdiction
                                   8          Plaintiff invokes “Section 4 of the [Federal Arbitration] Act” to “seek[] an order by this

                                   9   Court for a jury trial to determine Plaintiff’s resistance to the Arbitration Provision.” Compl. ¶ 5;

                                  10   see also Opp. at 6. Plaintiff cites to the arbitration agreement of the sales contract, which

                                  11   provides: “Any arbitration under this Arbitration Provision shall be governed by the Federal

                                  12   Arbitration Act (9 U.S.C. Section 1 et seq.) and not by any state law concerning arbitration.”
Northern District of California
 United States District Court




                                  13   Compl. Ex. 4. Defendant counters that the FAA does not bestow federal jurisdiction, citing Vaden

                                  14   v. Discover Bank, 556 U.S. 49 (2009). Mot. at 4–5.

                                  15          Assuming for the sake of this motion that Plaintiff is properly invoking Section 4, federal

                                  16   jurisdiction is still not established. As the Supreme Court has explained, “the [Federal

                                  17   Arbitration] Act is something of an anomaly in the realm of federal legislation: It bestows no

                                  18   federal jurisdiction but rather requires for access to a federal forum an independent jurisdictional

                                  19   basis over the parties’ dispute.” Vaden, 556 U.S. at 59 (internal quotations and brackets omitted).

                                  20   Hence, “the district court should assume the absence of the arbitration agreement and determine

                                  21   whether it would have jurisdiction under title 28 without it.” Id. at 62 (internal quotation omitted).

                                  22   Pursuant to Vaden, the Court will look to Plaintiff’s complaint to determine whether an

                                  23   independent jurisdictional basis exists.

                                  24                2. Plaintiff’s Underlying Claims Are Based on State Law
                                  25          Assuming the absence of the arbitration agreement, Plaintiff’s sole allegation is that the

                                  26
                                       1
                                  27     The parties agree that there is no diversity jurisdiction under 28 U.S.C. § 1332 because they are
                                       both citizens of the state of California. See Compl. ¶¶ 3, 4; Mot. at 2. Because Plaintiff does not
                                  28   allege any other plausible basis for subject matter jurisdiction, the Court need determine only
                                       whether federal question jurisdiction exists.
                                                                                           3
                                   1   sales contract is void and unenforceable because it is founded in fraud. Compl. ¶¶ 5, 26. Like

                                   2   other contracts, arbitration provisions “may be invalidated by generally applicable contract

                                   3   defenses, such as fraud, duress, or unconscionability.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S.

                                   4   63, 68 (2010) (internal quotation omitted). However, these defenses are typically state law

                                   5   defenses. See, e.g., Myers v. Jones, No. C 02-036489 CRB, 2002 WL 31689404, at *1 (N.D. Cal.

                                   6   Nov. 22, 2002) (“The causes of action for breach of contract [and] fraud . . . present issues of state

                                   7   law and must be adjudicated in state court.”). Plaintiff does not cite to any federal authority to

                                   8   show that federal law provides a basis for her claim.

                                   9                                              *      *       *

                                  10           Because Plaintiff’s cause of action does not arise under federal law, federal jurisdiction is

                                  11   lacking and the Court must dismiss her claim.

                                  12           B.   Granting Leave to Amend Would Be Futile
Northern District of California
 United States District Court




                                  13           The Court dismisses Plaintiff’s complaint without leave to amend because the “pleading

                                  14   could not possibly be cured by the allegation of other facts,” see Lopez, 203 F.3d at 1130.

                                  15   Plaintiff’s only claim is that the contract is void as founded in fraud, an allegation governed by

                                  16   state law, rather than federal law. Thus, granting leave to amend would be futile.

                                  17   IV.     CONCLUSION
                                  18           For the foregoing reasons, Defendant’s motion to dismiss is GRANTED, and Plaintiff’s

                                  19   Complaint is DISMISSED WITHOUT LEAVE TO AMEND. The Clerk is directed to close the

                                  20   case.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: 10/29/2018

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         4
